Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COPPER FOIL WITH MINIMIZED BAGGINESS AND TEAR, ELECTRODE COMPRIISING THE SAME AND METHOD FOR MANUFCAUTRING THE SAME

Examiner: Adam Arciero	S.N. 15/999,169	Art Unit 1727	        March 23, 2021

DETAILED ACTION
Applicant’s response filed on December 04, 2020 has been entered.  Claims 1 and 3-7 are currently pending.  Claim 1 has been amended.  Claims 2 and 8-12 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Iwama et al., Oguro, Cheng et al., Kohiki and Kawakami et al. on claims 1-7 are withdrawn because Applicant’s arguments are persuasive.

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwama et al. (US 2008/0176144 A1) in view of Oguro (US 2013/0071755 A1), Cheng et .
As to Claims 1, 3 and 5-6, Iwama et al. discloses a secondary battery comprising a cathode, an anode, and an electrolyte and separator therebetween, wherein the anode comprises an electrolytic copper foil comprising first and second surfaces opposite of each other (paragraphs [0003], [0006], [0036]-[0040]).  Iwama does not specifically disclose the claimed anticorrosive on a surface of the copper foil, the claimed characteristics of the copper foil or the claimed texture coefficient.
However, Oguro teaches of a chromate anti-rust layer formed on a copper foil (paragraph [0085]).  At the time of the invention, it would have been obvious to one off ordinary skill in the art to modify the copper foil of Iwama et al. with an anticorrosive layer because Oguro teaches that corrosion can be inhibited (paragraph [0135]).  Modified Iwama et al. does not specifically disclose the claimed texture coefficient (220) plane
Furthermore, Cheng teaches of a tensile strength of an electrolytic copper foil 31.9 kgf/mm2) (pg. 5, Table 3, Example 1).  Cheng et al. further teaches of a copper foil comprising a (220) plane with a texture coefficient of 1.04 (pg. 5, Table 3, Example 1).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the claimed texture coefficient at the (220) plane and the tensile strength of the electrolytic copper foil to be within the claimed range because Cheng teaches that charging and discharging characteristics are improved (paragraph [0058]).  
In addition, Kohiki teaches of a weight deviation of 0.05 g/dm2 or less, which relative to a weight of 2.75 g/dm2 equals to a weight deviation of 1.8% (paragraph 
However, Fukuchi teaches of a copper foil wherein variables such as the maximum profile peak height Rp and the arithmetic mean height (roughness) Ra are recognized as result-effective variables and are controlled (paragraph [0080]).  The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  See MPEP 2144.05, II, B.  At the time of the invention it would have been obvious to one of ordinary skill in the art to optimize the maximum profile peak height (Rp) and the arithmetic mean roughness (Ra) because Fukuchi teaches that copper foil with suppressed transmission loss can be provided (Abstract).
As to Claim 4, Iwama discloses wherein the thickness of the copper foil is 10-25 microns (paragraph [0045]).
As to Claim 7, Iwama discloses wherein the copper foil is disposed on a polymer film (paragraph [0070] and Fig. 4-5).

Response to Arguments
Applicant’s arguments, see Remarks, filed December 04, 2020, with respect to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727